MEMORANDUM**
Marco Aurelio Castellanos-Garda, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and remand for further proceedings.
Because the BIA decided this case without the benefit of our decision in Mercado-Zazueta v. Holder, 580 F.3d 1102, 1113-1116 (9th Cir.2009) (recognizing the ongoing validity of Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1029 (9th Cir.2005) (a parent’s admission for permanent resident status is imputed to the parent’s unemanci-pated minor children residing with the parent for the purpose of satisfying the seven-years of continuous residence “after having been admitted in any status”)), we remand to the BIA to allow it to reconsider Castellanos-Garcia’s appeal. See generally INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
In light of our disposition, we do not reach Castellanos-Garcia’s equal protection challenge.
*593PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.